                    UNITED STATES DISTRICT COURT

                  SOUTHERN DISTRICT OF CALIFORNIA

                   (HONORABLE WILLIAM Q. HAYES)




UNITED STATES OF AMERICA,             ) Case Number: 19-CR-3291-WQH
                                      )
                                      )
                        Plaintiff,    )
                                      )
                                      ) ORDER
v.                                    )
                                      )
                                      )
DANIEL DIANDA,                        )
                                      )
                                      )
                        Defendant.


IT IS HEREBY ORDERED, based upon the foregoing motion and good cause
shown, that the Motion Hearing date of DANIEL DIANDA, in the above-
entitled case be and is hereby continued from September 30, 2019 at 2:00p.m. to
October 28, 2019, at 2:00 p.m. Time is excluded under the Speedy Trial Act.


SO ORDERED.
Dated: September 24, 2019




                                       1
